DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment 
1- The amendment filed on 11/10/2021 has been entered and fully considered. Claims 1-17 and 18-37 remain pending in the application, where pending Claim 1 has been amended.

Examiner’s Amendment
	2- An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Ian McMillan (Reg. No. 43390) on 03/07/2022.

The application has been amended as follows: 

-- Claim 1. (Currently Amended) An analyzer for measuring one or more analyte quantities per unit volume of whole or altered blood and quantities of one or more formed elements the whole or altered blood, in a whole or altered blood sample, the analyzer comprising:
a receptor for receiving a removable cartridge, removable cartridge comprising an optical chamber configured for receiving the whole 
at least one source of interrogating EMR for interrogating at least some of the whole blood sample or altered blood, and producing a first set of emerging EMR and a second set of emerging EMR wherein the receptor positions and aligns the removable cartridge, and defines at least one interrogating EMR path for the interrogating EMR from the at least one source to intersect with at least one of the upper and lower optical windows of the optical chamber of the removable cartridge received within the receptor;
means for communicating, from the removable cartridge as positioned and aligned within the receptor, the first set of emerging EMR to a one-dimensional multi-channel detector and the second set of emerging EMR to a two-dimensional multi-channel detector;
a dispersing element for receiving and dispersing the first set of emerging EMR into its component wavelengths, to produce dispersed EMR, wherein the first set of emerging EMR is communicated to the one-dimensional multi-channel detector via the dispersing element such that the first set of emerging EMR is provided to the one-dimensional multi-channel detector as dispersed EMR;
the one-dimensional multi-channel detector for receiving the dispersed EMR and generating wavelength-specific electrical signals;
an analog to digital converter for receiving the wavelength-specific electrical signals and generating wavelength-specific digital information;
the two-dimensional multi-channel detector for receiving the second set of emerging EMR and generating detector-specific electrical signals;
one of the analog to digital converter and a second analog to digital converter for receiving the detector-specific electrical signals and generating detector-specific digital information; and
one or more processors for: 
controlling the analyzer; 
transforming the wavelength-specific digital information into the one or more analyte quantities per unit volume of whole blood; and
an image of the one or more formed element quantities per unit volume of whole blood, for counting the one or more formed elements.

Claim 25.(Currently Amended) The cartridge of claim 16, the cartridge further comprising:
	a cartridge body having an upper surface and a lower surface; 
the upper surface defining a sample storage well, the sample storage well comprising a top portion for receiving a blood sample and a bottom portion for releasing at least a portion of the blood sample into the optical chamber; 
a pre-optical chamber conduit for transferring a portion of the blood sample from the sample storage well to the optical chamber;
a post-optical chamber conduit between the optical chamber and one of a vent and a cartridge exit, the post-optical chamber conduit for receiving excess blood flowing out of the optical chamber; 
one or more reagents disposed in the post-optical chamber conduit, sufficiently far enough from the optical chamber and the vent or the cartridge exit, so that when the blood sample is positioned in the optical chamber a first sample interrogation is performed on unaltered blood, and when the blood sample is mixed with at least some of the one or more reagents to produce an altered blood, a second sample interrogation is performed on the altered blood; 
a cap having a top side and an underside, the cap attached to the cartridge body and movable from a first to a second position;
the cartridge body further comprising one of: 
A) a positive to negative pressure means, so that when the blood sample is present in the cartridge body and when a positive pressure is applied, at least a portion the blood sample flows in a direction towards the vent, and when a negative pressure is applied at least a portion of the blood sample flows in a direction away from the vent, the positive to negative pressure means comprising:
one of 
an air bladder in the cartridge body for generating the positive and the negative pressure by respectively squeezing and releasing the air bladder; 
and 
a cartridge air inlet duct positioned in the cartridge body and operatively connected to a closed air passage facilitated by a groove set into the upper surface of the cartridge body, a recess set into the underside of the cap, or a combination thereof, the cartridge air inlet duct comprising a sealing member so that when the cartridge is inserted within an analyzer, the sealing member frictionally engages an outer surface of a hollow needle operatively connected with an analyzer pump, and the positive pressure and the negative pressure generated by the analyzer pump are transferable to the cartridge air inlet duct; 
one of:
 an air bladder communication port defined by the upper surface of the cartridge body, wherein the air bladder communication port is operatively connected with the air bladder, and 
an analyzer pump communication port defined by the upper surface of the cartridge body, so that when the cartridge is inserted within the analyzer, the analyzer pump communication port operatively connects with the analyzer pump;
a flat surface located on the upper surface of the cartridge body, the flat surface of the cartridge body surrounding the top portion of the sample storage well and one of the air bladder communication port and the analyzer pump communication port; and
a cap flat surface located on the underside of the cap; wherein
the cartridge is adjustable between an unsealed configuration and a sealed configuration; 
in the unsealed configuration the cap is in the first position and the sample storage well is configured to receive the blood sample; and
in the sealed configuration the cap is in the second position and a portion of the flat surface of the cartridge body mates with the cap flat surface to form the closed air passage operatively connecting one of the air bladder communication port and the analyzer pump communication port to the sample storage well so that either the positive pressure or the negative pressure is transferable to the sample storage well;
and 
B) a negative to positive pressure means so that when the blood sample is present in the cartridge body and when the negative pressure is applied, at least a portion the blood sample flows in a direction towards a cartridge exit duct, and when the positive pressure is applied at least a portion of the blood sample flows in a direction away from the cartridge exit duct, the negative to positive pressure means comprising:
the cartridge exit duct positioned in the cartridge body and operatively connected to the optical chamber via the post-optical chamber conduit, the cartridge exit duct comprising a sealing member so that when the cartridge is inserted within the analyzer, the sealing member frictionally engages the outer surface of the hollow needle so that the negative pressure and the positive pressure generated by the analyzer pump are transferable to the cartridge exit duct; wherein
the cartridge is adjustable between an open configuration and a closed configuration;
in the open configuration the cap is in the first position and the sample storage well is configured to receive the blood sample; and
in the closed configuration the cap is in the second position and the sample storage well is covered with the cap, 
the cap further comprising a cap vent so that when the blood sample is positioned within the sample storage well, the blood sample is subjected to atmospheric pressure, so that the negative pressure and the positive pressure are transferable to a leading edge of the blood sample.

Claim 32.(Currently Amended) The cartridge of claim 16, the cartridge further comprising:
	a cartridge body having an upper surface and a lower surface; 
a sample inlet portion located on the upper surface, the sample inlet portion comprising:
a sample storage well defined by the upper surface, the sample storage well comprising a top portion for receiving a blood sample and a bottom portion for releasing at least a portion of the blood sample into a pre-optical chamber conduit;
an analyzer pump communication port defined by the upper surface, the analyzer pump communication port in operative communication with an analyzer pump when the cartridge is installed within an analyzer;
a flat surface located on the upper surface of the cartridge body, the flat surface surrounding the top portion of the sample storage well and the analyzer pump communication port; 
the pre-optical chamber conduit for transferring at least a portion of the blood from the sample storage well to the optical chamber;
a post-optical chamber conduit for receiving excess blood flowing out of the optical chamber, post-optical chamber conduit in operative communication with the optical chamber and a vent, the vent for modulating blood flow in the cartridge;
a cartridge air inlet duct operatively connected to a closed air passage facilitated by a groove set into the upper surface of the cartridge body, a recess set into the underside of a cap, or a combination thereof the cartridge air inlet duct comprising a sealing member for frictionally engaging an outer surface of an analyzer pump hollow needle so that when the cartridge is installed within the analyzer, pressure from the analyzer pump is transferable to the analyzer pump communication port via the cartridge air inlet duct;
a cap having a top side and an underside, the cap attached to the cartridge body and movable from a first to a second position;
a cap flat surface located on the underside: wherein
the cartridge is adjustable between an unsealed configuration and a sealed configuration;
in the unsealed configuration the cap is in the first position and the sample storage well is configured to receive the blood sample; and
in the sealed configuration the cap is in the second position, and a portion of the flat surface of the cartridge body mates with the cap flat surface to form the closed air passage and operatively connecting the analyzer pump communication port to the sample storage well so that when installed within the analyzer, pressure is transferable from the analyzer pump to the sample storage well.

Claim 37. (Currently Amended) The cartridge of claim 16, the cartridge further comprising:
a cartridge body having a upper surface and a lower surface;
a sample storage well defined by the upper surface, the sample storage well comprising a top portion for receiving the blood sample and a bottom portion for receiving a metered volume of a diluent and for releasing a diluted blood;
a cartridge flat surface located on the upper surface surrounding the top portion of the sample storage well; 
a sealed blister for containing the diluent, and means for releasing the diluent into a diluent holding conduit, the sealed blister located in the cartridge body; 
a hinged hollow cap attached to the cartridge body, the hinged hollow cap movable from a first to a second position, the hinged hollow cap comprising
a top side, the top side defining a cap vent;
an underside, the underside defining an inlet, the inlet surrounded by a cap flat surface;
a leading edge, so that when the cap flat surface is frictionally engaged with the cartridge flat surface and moved from the first to the second position, and when blood is present in the sample storage well, the leading edge skims off excess blood projecting out of the top portion of the sample storage well;
means for metering a volume of blood;
means for metering the volume of the diluent;
means for mixing the volume of the blood and the volume of the diluent; and 
the optical chamber in fluid communication with the bottom portion, the optical chamber for receiving the diluted blood for sample interrogation. --


All the other claims are entered as filed by Applicants on 11/10/2021, except for Claims 26-31 and 33-36, which are here amended and considered as dependent on allowable claims 25 and 32.


Response to Arguments
3- As for the 35 USC § 103 rejections, the Applicants' arguments, and amendments to the claims are found persuasive, thusly overcoming all the novelty and obviousness rejections.

Allowable Subject Matter

4- Claims 1-17 and 19-37 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:
An analyzer for measuring one or more analyte quantities per unit volume of whole blood and quantities of one or more formed elements per unit volume of whole blood, in a whole blood sample, the analyzer comprising:
a receptor for receiving a removable cartridge, the removable cartridge comprising an optical chamber configured for receiving the whole blood sample… 
at least one source of interrogating EMR for interrogating at least some of the whole blood sample or altered blood, and producing a first set of emerging EMR and a second set of emerging EMR wherein the receptor positions and aligns the removable cartridge, and defines at least one interrogating EMR path for the interrogating EMR from the at least one source to intersect with at least one of the upper and lower optical windows of the optical chamber of the removable cartridge received within the receptor;
…
a dispersing element for receiving and dispersing the first set of emerging EMR into its component wavelengths, to produce dispersed EMR, wherein the first set of emerging EMR is communicated to the one-dimensional multi-channel detector …
…
one or more processors for: 
…
transforming the wavelength-specific digital information into the one or more analyte quantities per unit volume of whole blood; and transforming the detector-specific digital information into an image of the one or more formed element quantities per unit volume of whole blood, for counting the one or more formed elements.


in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Gourley, Paik and McDevitt. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohamed K AMARA/
Primary Examiner, Art Unit 2886